DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-23 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-23 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 06/23/2022 and reviewed by the Examiner.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term flexible in claims 1 and 15 render the claim indefinite because anything would flex if enough pressure is applied. The Examiner suggest to claim the comparison e.g. the disc margin comprises a flattened ring more flexible than the suction chamber.

Claims 3, 10 and 18 are indefinite because it is unclear what scope the recitation –correspond– intends to entail. 
Claim 3 is further indefinite because it is unclear what scope the recitation “correspond to a geometry and distribution of clingfish papillae intend to entail because they papillae distripution of clingfish vary greatly thus one would not know at what patter the infringement would occur.
Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hajianpour (U.S. Pat. Pub. No. 20120097820 A1).
Regarding claim 1, Hajianpour teaches a suction device, comprising:
a suction chamber (24) having a radially symmetrical shape centered on a central axis, the suction chamber formed from a first elastomer and having a skirt portion (outer portion of 18) with a skirt diameter; and
a disc margin (26) comprising a flexible flattened ring (central portion of 26) adhered to a lower surface (lower surface of 24) of the skirt portion, the disc margin formed from a second elastomer and having a disc diameter that extends beyond the skirt diameter, wherein the second elastomer is a compliant material having a lower hardness and lower tensile strength than the first elastomer [Hajianpour; 0024].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hajianpour (U.S. Pat. Pub. No. 20120097820 A1).
Regarding claim 6, Hajianpour teaches the suction chamber. However, Hajianpour is silent to disclosed the suction chamber is connected to an active suction source. The Examiner takes the official notice that providing the active suction is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Hajianpour having the suction chamber connected to the active suction. The motivation would have been to improve the efficiency of the suction device.
Regarding claim 14, Hajianpour teaches the first elastomer.
However, Hajianpour does not explicitly teach the first elastomer is a first silicone material having a Shore A hardness of approximately 20. The Examiner takes the official notice that providing the elastomers made of silicone having the Shore A hardness of 20 is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Hajianpour having the first elastomer made of silicone with the shore A hardness of 20. The motivation would have been to provide appropriate strength while making the product cost-effective. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hajianpour (U.S. Pat. Pub. No. 20120097820 A1) in view of Ristau (U.S. Pat. Pub. No. 20070241246 A1).
Regarding claim 2, Hajianpour teaches the disc margin. However, Hajianpour does not explicitly teach the disc margin has a plurality of radial slits formed therein. Ristau teaches the disc margin (Fig. 5; 10) has a plurality of radial slits formed therein.
Hajianpour and Ristau are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Hajianpour with the radial slits as disclosed by Ristau. The motivation would have been to provide appropriate grip and strength during the retention. Therefore, it would have been obvious to modify Hajianpour as specified in claim 2.
Allowable Subject Matter
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-5 and 7-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631